                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE
                               EASTERN DIVISION


UNITED STATES OF AMERICA,                         )
                                                  )
       Plaintiff                                  )
                                                  )
v.                                                )       Case No. 1:16-cr-10089-STA
                                                  )
CHARLES RAY SMITH,                                )
                                                  )
       Defendant                                  )


                            ORDER RESETTING TRIAL DATE
                             AND NOTICE OF RESETTING


       The Jury Trial in this matter is currently set for Tuesday, October 1, 2019 before Chief

Judge S. Thomas Anderson. The Jury Trial in the above styled matter is hereby reset to

Monday, September 30, 2019, at 9:30 a.m. before Judge S. Thomas Anderson; Courtroom #1,

4th Floor, US Courthouse, Jackson, Tennessee.



       Enter this the 12th day of June, 2019.



                                                   s/ S. Thomas Anderson
                                                   Chief United States District Judge
